Citation Nr: 1641059	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-28 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to November 1973.  He died in August 2007, and the appellant claims as the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the appeal is with the RO in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The Veteran died in August 2007.

2.  The death certificate lists the cause of death as cardiomyopathy due to or as a consequence of myocardial ischemia, due to or as a consequence of diabetes mellitus.

3.  The evidence is at least evenly balanced as to whether the Veteran was exposed to herbicides during his service in Thailand.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that the Veteran's death is related to his exposure to herbicides while in serving in Thailand at U-Tapao Royal Thai Air Force Base.  

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1). 

VA laws and regulations provide that, if a Veteran was exposed to herbicides during service, certain listed diseases, including ischemic heart disease and diabetes mellitus, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

VA now recognizes that tactical or tactical-like herbicides were used on the fenced-in perimeters of military bases in Thailand.  See Veterans Benefits Administration (VBA) C&P Service Bulletin (May 2010).  Thus, VA has determined that exposure to herbicides will be conceded for veterans whose duties placed them at or near the perimeters of certain Thailand military bases, including U-Tapao, during the Vietnam era (February 28, 1961, to May 7, 1975), allowing for presumptive service connection of the diseases associated with herbicide exposure.  See VA Adjudication Procedures Manual (M21-1) part IV, subpt. ii, ch. 1, sec. H.5.a (change date: November 12, 2015).  VA based this determination of evidence contained in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Specifically, the M21-1 provides that if a veteran served with the U.S. Air Force at a specified Royal Thai Air Force Base (RTAFB) as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure is to be conceded on a direct/fact-founds basis.  See M21-1, part IV, subpt. ii, ch. 1, sec. H.5.b

The death certificate indicates that the Veteran died in August 2007 due to cardiomyopathy that was due to, or a consequence of, myocardiac ischemia, due to, or a consequence of diabetes mellitus.  Thus, if the Veteran was exposed to herbicides in Thailand, the appellant would be entitled to service connection for the cause of his death because the contributory causes of his death, ischemic heart disease and diabetes, would be presumed to be related to his military service.  Cf. VA Adjudication Procedures Manual, M21-1, IV.iii.2.A.1.a,b (there is a reasonable possibility of service-connected death if the death certificate lists one of the Veteran's service connected disabilities as a contributory cause of death, and DIC should be granted when the contributory cause of death listed on the death certificate matches one or more of the deceased Veteran's service connected disabilities).
 
The record reflects that the Veteran served a tour of duty in Thailand and that his Military Occupational Specialty (MOS) was liquid fuel system maintenance specialist.  The appellant has provided the Veteran's driver's license from U-Tapao, which contains an authorization for the Veteran to be on the base's flight line.  She has also provided a performance report from September 1973, which indicates that the Veteran worked on the U-Tapao Pol Lines.  The appellant asserts that these documents prove that the Veteran served near the air base perimeter, as she has also provided maps that suggest that the Pol Lines and flight line were on or near the perimeter of the base.  
Thus, the evidence of record establishes that the Veteran served at one of the Thailand air bases, U-Tapao, and that his duties as a liquid fuel system maintenance specialist could require work on the perimeters of U-Tapao.  The evidence is therefore at least evenly balanced as to whether the Veteran worked near the perimeter of the U-Tapao air base in Thailand during the Vietnam era, and the reasonable doubt created by this relative equipoise must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As VA's Adjudication Manual provides that if a veteran who did not have one of the required MOS served otherwise near the air base perimeter as shown by evidence of daily work duties or other credible evidence, herbicide exposure is to be conceded on a direct/fact-founds basis, the Board finds that the Veteran was exposed to herbicides.

As the Veteran was exposed to herbicides during his military service, it is presumed that his ischemic heart disease and diabetes mellitus are related to his military service.  As these were contributory causes of the Veteran's death, entitlement to service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of death is granted. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


